Citation Nr: 1606878	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-03 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bone neoplasm of left lower limb.

2.  Entitlement to service connection for diverticulosis.

3.  Entitlement to service connection for colon polyp status post removal.

4.  Entitlement to service connection for xerosis cutis (whole body).

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee patella tendonitis and Osgood Schlatter's disease.

6.  Entitlement to an initial compensable disability rating for service-connected right hallux valgus.

7.  Entitlement to an initial compensable disability rating for service-connected right foot second hammertoe.

8.  Entitlement to an initial compensable disability rating for service-connected bilateral foot onychomycosis.

9.  Entitlement to an initial compensable disability rating for service-connected hypertension.

10.  Entitlement to an initial compensable disability rating for service-connected status-post left renal stone extraction with scar.

11.  Entitlement to an initial compensable disability rating for service-connected internal hemorrhoids.

12.  Entitlement to an initial compensable disability rating for service-connected left olecranon bone spur.

13.  Entitlement to an initial compensable disability rating for service-connected right olecranon bone spur.

14.  Entitlement to an initial compensable disability rating for service-connected right femur fracture status-post open reduction internal fixation with scar.

15.  Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae.

16.  Entitlement to an initial compensable disability rating for service-connected left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1977 to August 1980 and September 1980 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

In March 2011 the Veteran filed a VA 21-526EZ seeking service connection for lower leg fibular pain and weakness caused by stress fracture and dermatitis of the skin.  In an August 2011 rating decision, the RO indicated that the conditions and symptoms claimed are already on appeal.  The Board agrees that the Veteran's claim for left leg fibular pain and weakness caused by stress fracture has been granted as part of the service-connected disability involving the left knee as Osgood Schlatter's disease, which is shown to have been diagnosed in service and on examination.  The Veteran had disagreed with the initial disability rating assigned.  Consequently, the benefit sought by the Veteran's claim has been granted and no further action need be taken.

As for the Veteran's claim for service connection for dermatitis, however, the Board disagrees that the symptoms of that condition were already considered and on appeal.  The rating decision only identifies a May 2007 service treatment record that revealed complaints of whole body xerosis, which the Board was not able to locate; however, the September 2009 service treatment record show shows the Veteran's complaints of a rash on legs and arms identified as dry scaly nummular patches and assessed to be xerosis cutis.  In contrast, in March 2009, the Veteran was diagnosed to have dermatitis relating to a rash on his arms that was described as hyperpigmented macular lesions.  Based on these service treatment records, the Board finds that the symptoms of dermatitis (i.e., hyperpigmented macular lesions) were not those considered by the RO in the July 2010 rating decision (i.e. dry scaly nummular patches).  Thus, the Board finds that the Veteran's claim for service connection for dermatitis remains unadjudicated and, therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board also notes that, in November 2015, the Veteran filed a VA 21-526b seeking service connection for a right knee disorder.  At the Board hearing, the Veteran argued, through his attorney, that the service-connected status post femur fracture is now causing his right knee problems.  As the Veteran had already raised the issue of service connection for a right knee disorder in the November 2015 claim, the Board declines taking jurisdiction over that issue at this time as the Veteran had not previously raised that issue in relation to his claim and, to date, no action has been taken on the November 2015 claim for service connection.  Therefore, the claim for service connection for a right knee disorder, to include as secondary to the service-connected status post right femur fracture, remains pending development and adjudication, and the Board refers that claim to the AOJ for appropriate action.  Id. 

Furthermore, in the November 2015 VA 21-526b, the Veteran claimed service connection for bilateral carpal tunnel syndrome as secondary to his service-connected bilateral elbow disabilities.  At the hearing, the Veteran testified that his bilateral elbow disabilities were worsening in that he now has numbness and tingling in his hands, which his attorney acknowledged to having filed a claim for already as part of the claim for service connection for bilateral carpal tunnel syndrome.  Thus, the Board finds it does not have jurisdiction over that issue at this time.  To date, no action has been taken on this claim.  Therefore, the Board refers that claim to the AOJ for appropriate action.  Id.

The issues of entitlement to initial compensable disability ratings for service-connected pseudofolliculitis barbae and left foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the hearing held on December 1, 2015, the Board received notification from the Veteran of his desire to withdraw his appeal related to the claims for service connection for diverticulosis, bone neoplasm of left lower limb, xerosis cutis (whole body) and colon polyp status post removal.  The Veteran also indicated his desire to withdraw his appeal as it relates to the claims for increased disability ratings for service-connected left knee patella tendonitis and Osgood Schlatter's disease, right hallux valgus, right foot second hammertoe, bilateral foot onychomycosis, hypertension, status-post left renal stone extraction with scar, and internal hemorrhoids.

2.  The Veteran's left olecranon bone spur has been productive of painful motion without a compensable loss of motion.

3.  The Veteran's right olecranon bone spur has been productive of painful motion without a compensable loss of motion.

4.  The Veteran's right femur fracture status post open reduction, internal fixation is not productive of malunion or nonunion of the femur.

5.  The Veteran's right hip pain had its onset in service, currently diagnosed to be due to bursitis and degenerative joint disease, and is due to the right femur fracture sustained in service in June 1997.

6.  The scar on the right lateral leg/hip region resulting from the surgery in service to repair the right femur fracture sustained in June 1997 measures 14.8 cms x 1.4 cms and is painful.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (through his authorized representative) of the claims for service connection for diverticulosis, bone neoplasm of left lower limb, xerosis cutis (whole body) and colon polyp status post removal and claims for increased disability ratings for service-connected left knee patella tendonitis and Osgood Schlatter's disease, right hallux valgus, right foot second hammertoe, bilateral foot onychomycosis, hypertension, status-post left renal stone extraction with scar, and internal hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial disability rating of 10 percent, but no higher, for left olecranon bone spur are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5206, 5207 (2015).

3.  The criteria for an initial disability rating of 10 percent, but no higher, for left olecranon bone spur are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5206, 5207 (2015).

4.  The criteria for an initial compensable disability rating for right femur fracture status post open reduction internal fixation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5245 (2015).

5.  A right hip disability, currently diagnosed as bursitis and degenerative joint disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  The criteria for an initial disability rating of 10 percent for scar, status post surgical repair right femur fracture, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Codes 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board notes that the Veteran's claims were originally ones for service connection, which was granted in the July 2010 rating decision on appeal.  Thereafter, the Veteran disagreed with the initial disability ratings assigned for these now service-connected disabilities.  Consequently, since the Veteran's claims were initially ones for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claims for service connection were obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for initial increased disability ratings is not prejudicial to him.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran was afforded VA examination in April 2010.  The Board acknowledges that the Veteran testified at the December 2015 hearing that his bilateral elbow and femur fracture disability have worsened.  As for his bilateral elbow disabilities, however, he described the worsening as now having carpal tunnel syndrome in the right hand and numbness in the left ring and little fingers.  The Veteran's attorney clearly indicated that those problems related to a separate claim for service connection the Veteran currently has pending.  As for the remainder of his testimony, he merely relates having pain and aching with some decreased range of motion.  The Board finds these symptoms to be consistent with those shown in the treatment records submitted after April 2010 and thus his testimony is not sufficient to indicate an actual worsening since he was last examined, especially as the Board finds the evidence sufficient to award a compensable disability rating as sought by the Veteran.  Thus, the Board finds that a remand of the Veteran's claims seeking increased disability ratings for his bilateral elbow disabilities is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

As for the service-connected right femur fracture status post open reduction internal rotation and its residuals, at the December 2015 hearing, the Veteran's attorney admitted that the criteria for evaluating this disability was not met (i.e., that the Veteran did not have malunion or nonunion of the femur).  Rather his attorney argued that separate ratings were warranted now for the scar, right hip and right knee.  As for the scar, the Board finds the evidence is sufficient to grant a compensable disability rating based upon examination in March 2012 and, therefore, remand is not warranted for examination of that solely due to the passage of time. Id.  As for the right hip residuals, the Board finds herein that the evidence is sufficient to grant service connection for right hip bursitis and degenerative joint disease as due to the right femur fracture.  The Board makes no decision as to the appropriate rating for this now service-connected disability and leaves that to the RO to take the appropriate action necessary to determine the correct evaluation of this disability.  Thus, no remand is warranted of the Veteran's claim as it relates to the right hip disability.  Finally, as it relates to the right knee, as stated in the Introduction, the Board finds that the Veteran recently filed a claim for service connection for a right knee disorder in November 2015, which has yet to be developed and adjudicated.  Thus, the Board has declined having jurisdiction over that issue and has referred it to the RO for appropriate action.  

Furthermore, the Board finds that the reports of the examinations on record reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's contentions as they relate to the April 2010 VA examiner's findings; however, the Board does not find those reasons to be suitable for finding that examination to be inadequate for rating purposes.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claims for higher disability ratings are original claims that were placed in appellate status by his disagreement with the initial rating awards.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

LEFT OLECRANON BONE SPUR

Service connection for left olecranon bone spur was granted in the July 2010 rating decision on appeal and evaluated as noncompensably disabling.  The Veteran has disagreed with the failure to provide a compensable disability rating.  The Veteran has submitted testimony to the effect that he has chronic pain in his left elbow with flare ups of pain, swelling and sensitivity.

The RO assigned the Veteran a noncompensable disability rating for the left olecranon bone spur pursuant to Diagnostic Code 5206.  Diagnostic Code 5206 provides that limitation of flexion of the forearm warrants a noncompensable evaluation (both minor and major elbow) when limited to 110 degrees; warrants a 10 percent evaluation (both minor and major elbow) when limited to 100 degrees; warrants a 20 percent evaluation (both minor and major elbow) when limited to 90 degrees; warrants a 20 percent evaluation (minor elbow) and 30 percent evaluation (major elbow) when limited to 70 degrees; warrants a 30 percent evaluation (minor elbow) and 40 percent evaluation (major elbow) when limited to 55 degrees; and warrants a 40 percent evaluation (minor elbow) and 50 percent evaluation (major elbow) when limited to 45 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5207 provides that limitation of extension of the forearm warrants a 10 percent evaluation (both minor and major elbow) when limited to either 45 or 60 degrees; warrants a 20 percent evaluation (both minor and major elbow) when limited to 75 degrees; warrants a 20 percent evaluation (minor elbow) and 30 percent evaluation (major elbow) when limited to 90 degrees; warrants a 30 percent evaluation (minor elbow) and 40 percent evaluation (major elbow) when limited to 100 degrees; and warrant a 40 percent evaluation (minor elbow) and 50 percent evaluation (major elbow) when limited to 110 degrees.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

A review of the evidence shows the Veteran has had full range of motion of the left elbow except for in July 2011 when he lacked 10 degrees of full extension.  Consequently, the Board finds that the evidence does not demonstrate that the Veteran's left olecranon bone spur has been productive of limitation of flexion to at least 100 degrees or limitation of extension to at least 45 degrees.  Therefore, a compensable disability rating is not assignable under Diagnostic Codes 5206 and 5207 based on limitation of motion.  Even when considering any functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as DeLuca and Mitchell, the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for limitation of flexion or extension under Diagnostic Codes 5206 and 5207, because the disability picture does not show approximate flexion limited to 100 degrees or extension limited to 45 degrees, respectively.

Likewise, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 5213 for impairment of supination or pronation as the evidence fails to demonstrate any such impairment of the left elbow.  Nor is there evidence showing elbow ankylosis (Diagnostic Code 5205), forearm flexion limited to 100 degrees and extension limited to 45 degrees (Diagnostic Code 5208), other impairment of the elbow such as flail joint or joint fracture with marked cubitus varus/valgus deformity (Diagnostic Code 5209); or nonunion or malunion of the radius or ulna (Diagnostic Codes 5210, 5211 and 5212).  Consequently, a compensable evaluation is not warranted under any of those Diagnostic Codes as well.

The intent of the rating schedule, however, is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention of VA to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate Diagnostic Code involved.  Petitti v. McDonald, 27 Vet. App. 415 (2015). 
Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Id.

The Board finds Diagnostic Codes 5206 and 5207 most accurately reflect the Veteran's elbow disability.  The evidence of record establishes that the Veteran has experienced painful motion without a compensable loss of motion.  At the April 2010 VA examination, the Veteran reported pain with flare-ups of tenderness and mild swelling as often as twice a week lasting for two days.  In August 2010, he complained of elbow pain to his primary care physician, especially when pressure is applied.  In December 2010, he reported having pain in the elbow when he bends it as well as when he rests it.  In July 2011, he reported continuing symptoms in the elbow.  At the December 2105 hearing, he testified to having pain and aching in the elbow with flare-ups of worsening pain affecting his motion and sensitivity.  Based on the Veteran's consistent report of pain, including on motion, in the elbow joint, the Board finds that a minimum 10 percent rating is warranted on the basis of painful motion of the left elbow under Diagnostic Code 5207; Diagnostic Code 5206 does not provide for a compensable rating.  See 38 C.F.R. § 4.59, Petitti.  The preponderance of the evidence, however, is against finding that the Veteran's disability picture is consistent with the criteria for a disability rating higher than 10 percent.  In making this determination, the Board has considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

RIGHT OLECRANON BONE SPUR

Service connection for right olecranon bone spur was granted in the July 2010 rating decision on appeal and evaluated as noncompensably disabling.  The Veteran has disagreed with the failure to provide a compensable disability rating.  The Veteran has submitted testimony to the effect that he has chronic pain in his right elbow with flare ups of pain, swelling and sensitivity.

The RO assigned the Veteran a noncompensable disability rating for the right olecranon bone spur pursuant to Diagnostic Code 5206.  The laws and regulations relevant to the Veteran's claim were discussed in the previous section and will not be repeated here for briefness.  

A review of the evidence shows the Veteran has had full range of motion of the right elbow except for in July 2011 when he lacked 10 degrees of full extension.  Consequently, the Board finds that the evidence does not demonstrate that the Veteran's right olecranon bone spur has been productive of limitation of flexion to at least 100 degrees or limitation of extension to at least 45 degrees.  Therefore, a compensable disability rating is not assignable under Diagnostic Codes 5206 and 5207 based on limitation of motion.  Even when considering any functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as DeLuca and Mitchell, the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for limitation of flexion or extension under Diagnostic Codes 5206 and 5207, because the disability picture does not show approximate flexion limited to 100 degrees or extension limited to 45 degrees, respectively.

Likewise, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 5213 for impairment of supination or pronation as the evidence fails to demonstrate any such impairment of the right elbow.  Nor is there evidence showing elbow ankylosis (Diagnostic Code 5205), forearm flexion limited to 100 degrees and extension limited to 45 degrees (Diagnostic Code 5208), other impairment of the elbow such as flail joint or joint fracture with marked cubitus varus/valgus deformity (Diagnostic Code 5209); or nonunion or malunion of the radius or ulna (Diagnostic Codes 5210, 5211 and 5212).  Consequently, a compensable evaluation is not warranted under any of these Diagnostic Codes as well.

As with the left elbow, the Board finds Diagnostic Codes 5206 and 5207 most accurately reflect the Veteran's disability.  The evidence of record establishes that the Veteran has experienced painful motion of the right elbow without a compensable loss of motion.  At the April 2010 VA examination, the Veteran reported pain with flare-ups of tenderness and mild swelling as often as twice a week lasting for two days.  In August 2010, he complained of elbow pain to his primary care physician, especially when pressure is applied.  In December 2010, he reported having pain in the elbow when he bends it as well as when he rests it.  In July 2011, he reported continuing symptoms in the elbow.  At the December 2105 hearing, he testified to having pain and aching in the elbow with flare-ups of worsening pain affecting his motion and sensitivity.  Based on the Veteran's consistent report of pain, including on motion, in the elbow joint, the Board finds that a minimum 10 percent rating is warranted on the basis of painful motion of the left elbow under Diagnostic Code 5207; Diagnostic Code 5206 does not provide for a compensable rating.  See 38 C.F.R. § 4.59, Petitti.  The preponderance of the evidence, however, is against finding that the Veteran's disability picture is consistent with the criteria for a disability rating higher than 10 percent.  In making this determination, the Board has considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

STATUS-POST RIGHT FEMUR FRACTURE WITH OPEN REDUCTION INTERNAL FIXATION AND SCAR

Service connection for status post right femur fracture with open reduction internal fixation and scar was granted in the July 2010 rating decision on appeal and evaluated as noncompensably disabling.  The Veteran has disagreed with the failure to provide a compensable disability rating.  The Veteran has contended throughout the entire claims process that he has had chronic pain in his right hip and femur pain since the injury in service.  At the December 2015 Board hearing, he also contended that the surgical scar on his right hip is painful and that this disability is now affecting his right knee.  His attorney submitted that he should be awarded separate disability ratings for each joint affected.  As discussed in the introduction to this decision, however, the Veteran has filed a claim for service connection for a right knee disorder that has not been developed or adjudicated by the RO as of yet and, therefore, the Board declined jurisdiction over that issue.  The Board will, however, consider the Veteran's contentions with regard to his right hip pain and having a painful scar as those contentions have been raised throughout the process of this claim.  

A review of the evidence shows the Veteran sustained a closed fracture of the distal one-third femoral shaft of the right femur in June 1997 for which he underwent surgical repair by open reduction internal fixation with intramedullary nailing.  See June 13, 1997 Emergency Care and Treatment Record and June 14, 1997 Operative Report.  His post-operative course was uneventful and he progressed nicely.  The fracture healed well abundant callus formation and good alignment.  At six months out, he was full weight-bearing and without complaints.  He had full range of motion of the hip and knee and was nontender except over the greater trochanter due to a prominent screw.  See December 8, 1997 follow-up note.  In January 1998, the Veteran had surgery to remove symptomatic hardware after he reported having slight discomfort with jogging at the site of the prominent proximal screw.  See January 8, 1998 follow-up note and January 21, 1998 Operation Report.  He did well after this surgery with no further complaints and a return to his pre-injury normal functioning without medication or additional aid, although he continued to have retained hardware.  See March 11, 1998 follow-up note; see also undated request for waiver of retained hardware.

He continued to do well until July 2004 at which time he was see for complaints of right leg pain.  He reported pain on the right lateral hip and inferior femur.  On examination of the right hip, there was tenderness over the iliac crest and a scar was noted to be at that same site; however, range of motion was full.  X-rays of the right femur and hip showed an intramedullary rod across a healed mid-shaft fracture without hardware failure or significant degenerative changes; however, there was a 4 mm well-corticated density off the greater trochanter that appeared old, which was thought to be a possible chip fracture.  On a November 2004 Report of Medical Assessment, the Veteran reported having "soreness in hip."  The healthcare provider commented that the Veteran had a right femur fracture seven years ago with increased pain and soreness of the right hip since deployment.

In June 2009, the Veteran was again seen for complaints of right hip pain.  He reported having over 10 years of mild right hip pain after rehab following the femur fracture.  He reported recently noticing more tripping over his feet and tightness in the right hip with mild pain.  On examination, there was no tenderness to palpation of the right hip.  There was a healed scar with tenderness to palpation, boney abnormality or mass.  Abduction of the right hip was decreased to 35 degrees compared to 55 degrees on the left.  The assessment was "joint stiffness of right hip."  

The Veteran retired from active service in March 2010.  In April 2010, the Veteran underwent VA examination at which he reported having pain in the right femur and right hip, described as burning and aching, occurring constantly with a severity of 8 out of 10.  He also reported having limited lateral movement.  He described exacerbation of pain by physical activities such as walking and running.  He described functional impairment as limited walking and mowing.  Treatment was Celecoxib 100 mg.  

On physical examination, a scar was noted to be precisely located over the right lateral hip area from surgery for the femur fracture, which was linear, measured 14.5 cms by 1.0 cm.  It was not painful on examination and was noted to be a superficial scar without underlying tissue damage.  There was no skin breakdown, edema, inflammation, keloid formation or disfigurement.  The scar did not limit the Veteran's function or movement of the hip.  The examiner also noted that the Veteran had a normal gait, had no signs of abnormal weight bearing, and denied using any assistive device for ambulation.  Examination of the right femur was within normal limits.  Examination of the right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion was within normal limits - flexion 125 degrees, extension 30 degrees, adduction 25 degrees, abduction 45 degrees, external rotation 60 degrees and internal rotation 40 degrees with no change on repetition.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The right femur X-ray showed status post femur fracture and placement of intramedullary rod.  The diagnosis was status post open reduction internal fixation right femur fracture with residual scar.

Private treatment records indicate that the Veteran sought treatment for right hip and leg pain in July 2010 with an orthopedist.  He reported a five year history of having an issue with his hip and right lower extremity with it increasing over the past three weeks.  He described having burning pain down the lateral part of his hip to his knee, intermittent, at a severity of 7 out of 10.  On examination, he was noted to walk with a slight antalgic gait favoring his right lower extremity.  He had a well-healed lateral incision from the surgery.  His pain was directly over the greater trochanter to palpation, as well as along the iliotibial band down to the knee.  Flexion of the right hip was about 100 degrees.  Internal and external rotation was significantly decreased.  He had no significant instability of the hip but did have decreased strength on both flexion and abduction.  X-rays of the right hip showed a mid-shaft femur fracture that has healed uneventfully with acceptable alignment.  There is an intramedullary nail down the shaft of the femur which overall appears to be in acceptable position that is entered around the greater trochanter area.  The right hip joint showed minimal signs of joint space narrowing fairly equal to the left hip.  The impression was previous history of right femoral rodding from a previous femoral fracture with right hip greater trochanteric bursitis and abductor weakness.  He was referred for physical therapy to which the Veteran responded well and by September 2010 he was noted to have no pain.

At the end of November 2010, however, he returned to his physician with a recurrence of his right hip pain.  On examination, the right hip was tenderness to palpation over the greater trochanter.  He was referred back to physical therapy.  A CT scan of the right lower extremity showed only minimal degenerative changes without acute abnormalities of the right hip.  

In December 2010, he reported to his physician having aching pain in the right thigh area which he described as where his bone was broken.  On examination, he was again noted to have a slight antalgic gait.  His range of motion of the right hip was 110 degrees of flexion, 25 degrees of internal rotation and 50 degrees of external rotation.  His strength was again noted to be decreased in flexion and abduction.  The assessment was history of right femur fracture with hip abduction weakness.

In February 2011, the Veteran returned to physical therapy for tenderness over the greater trochanter on palpation due to an increase in achiness in the right hip.  In July 2011 he reported having recurrent symptoms in his right hip and requested to return to physical therapy.

In March 2012, the Veteran underwent another VA examination.  He reported his current symptoms as constant pain and discomfort over the lateral hip area about the scar as well as deeper in the hip joint of moderate to severe intensity.  His pain worsens with activity and walking.  He described his pain as achy and sharp as well as burning.  He reported flare ups of bursitis pain about once a month lasting a week with severe pain.  His leg aches and he has to get off his feet when this happens.  He reported that this severely limits him in doing sports, recreation, exercise and chores.  His pain also limits his ability to do yard and household work, as well as walking and standing.  He reported that his range of motion is limited at least 30 percent compared to his left hip and he cannot cross his legs or flex as well.  When he goes up and down stairs, he has to lead with his left leg, as well as does most lifting with the left leg.

On examination, his range of motion of the right hip was measured to be 110 degrees of flexion, without objective evidence of pain.  Right hip extension was greater than 5 degrees without objective evidence of painful motion.  Abduction was lost beyond 10 degrees.  Adduction was limited such that the Veteran could not cross legs.  Rotation was not limited to such a degree that the Veteran cannot toe-out more than 15 degrees.  The examiner also noted that the scar on the Veteran's later hip area was painful but not unstable.

The examiner diagnosed the Veteran to have fracture right femur, onset 1997; right hip bursitis, onset 2010; and degenerative joint disease of the right hip, onset 2010.  The VA examiner was asked to give an opinion as to whether the Veteran's chronic right hip pain is due to the 1997 femur fracture.  The examiner opined that it is as least as likely as not that the Veteran's current right hip disorders are caused by or a result of the 1997 femur fracture.

In June 2012, the Veteran was again diagnosed to have bursitis of the greater trochanter in the right hip and referred to physical therapy.  In October 2012, the Veteran reported still having some pain in the thigh region that was getting worse.

In April 2013, the Veteran returned to physical therapy.  He reported that the symptoms are on the front of the thigh and down the lateral aspect of the hip and thigh to the knee of a dull/aching nature.  His current pain was rated as a 5 to 6 out of 10, with the best being a 3 with use of Iontophoresis and the worst being a 9 with activity such as yard work and walking extended periods of time.  He had pain with palpation, decreased hip strength, and impaired activities of daily living.  The assessment was that the subjective and objective findings were consistent with IT band inflammation.  

In July 2015, the Veteran again saw his physician complaining of chronic right hip pain.  He reported pain along the lateral hip, very tender to even light touch, pain with movement as well as walking and standing.  On examination, he had normal range of motion with pain in all directions with tenderness to light touch over the lateral side of the hip.  The assessment was right hip pain possibly secondary to retained orthopedic hardware.  

In October 2015, he was seen by a different orthopedist than seen in previous records.  Examination of the hips demonstrated abnormal internal and external rotation, positive Patrick's test and pain over the greater trochanteric bursa.  The assessment was right hip bursitis.  He was advised to continue Celebrex and to liberally ice the right greater trochanter, and he was prescribed Cyclobenzaprine and physical therapy.

The Board notes that the private treatment records from 2013 to 2015 have not previously been considered by the AOJ as those records were associated with the claims file after the January 2013 Statement of the Case was issued.  Likewise, the March 2012 VA examination was not associated with the claims file until April 2013 and, therefore, has not been considered by the AOJ in adjudicating the Veteran's claim.  Since this evidence is being used to grant this Veteran's claim, however, the Board may consider it without prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).  Furthermore, the Board notes that § 501 of the Camp Lejeune Act of 2012 provides an automatic waiver of evidence submitted by a Veteran or his or her representative with or after a Substantive Appeal received on or after February 2, 2013.  The Veteran's VA Form 9 was received on February 21, 2013.  Therefore, the Board may consider any evidence submitted by him or his representative on his behalf without requiring a waiver of AOJ consideration.

With regard to the status post right femur fracture, the RO assigned a non-compensable disability rating pursuant to Diagnostic Code 5255 for impairment of the femur.  Under DC 5255, a rating of 10 percent is warranted for malunion with slight knee or hip disability. 38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  Id.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  Id.  A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Id.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion.  Id.  

A review of the evidence shows that the Veteran's right femur fracture has healed in acceptable alignment without any abnormalities such as malunion or nonunion.  At the Board hearing, the Veteran's attorney conceded that there was no malunion or nonunion of the right femur.  Consequently, the Board finds that a compensable disability rating under Diagnostic Code 5255 is not warranted despite the evidence showing a related hip disability.

The Board acknowledges that the Veteran complains of pain in the right thigh at the point of the fracture; however, it is not the fact that he has pain but how that pain affects the functioning of the nearby joints in determining whether the minimum rating is warranted.  See 38 C.F.R. § 4.59 (It is the intention of VA to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain may be taken into consideration when rating "functional loss;" however, pain on motion is not, itself, "functional loss," but "may result in functional loss...only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As previously discussed, any effect the Veteran's right femur fracture may have had on his right knee is currently being considered by the AOJ at this time.  Should the evidence warrant a separate compensable disability rating, the AOJ can assign that rating and, should the Veteran disagree with the rating assigned, he can appeal.  

With regard to the effect on the Veteran's right hip, the Board notes that the Veteran had filed a claim for service connection for a right hip disorder initially in August 2011.  He was sent a letter confirming receipt of his claim and sent for VA examination in March 2012; however, a VA Form 21-0820 from April 2012 shows the Veteran called asking about his claim and was told it was cancelled on April 9th because the issues are on appeal, but they actually were not.  It was requested that the claim be reopened.  In addition, a VA Form 21-0820 from June 2012 shows the Veteran called and again requested to submit a claim for service connection for his right hip disorder.  Despite, the April and June 2012 VA Form 21-0820s, the Veteran's claim for a right hip disorder was never reopened.  The Veteran has, however, since the filing of his claim for service connection for his right femur fracture, continued to report having right hip pain relating to his right femur fracture.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2.  Further, a veteran is entitled to separate ratings for separate and distinct symptoms.  Esteban v. Brown, 6 Vet.App. 259 (1994).  Thus, the Board considers the Veteran's claim for a compensable disability rating for the service-connected status post right femur fracture to include consideration of a right hip disorder.

At this time, however, the Board finds that the evidence supports finding that service connection is warranted for the Veteran's right hip disability diagnosed as bursitis and degenerative joint disease, as the evidence establishes that the onset of his right hip pain was during active service and has continued since then.  In addition, the March 2012 VA examiner opined favorably that the Veteran's current bursitis and degenerative joint disease of the right hip were caused by or related to the 1997 femur fracture.  As to the disability rating to be assigned to this now service-connected disability, the Board does not reach a decision at this time but instead defers such a decision to the AOJ after any additional development that may be necessary to determine the current severity of this disability has been accomplished.  In doing so, however, the Board does not that the last VA examination was in March 2012 and the most current private treatment records from November 2015 possibly indicates there has been a worsening in the condition as does the Veteran's December 2015 Board hearing testimony.

As for the scar, the Board finds that the evidence supports finding that the Veteran's surgical scar over the lateral hip is painful on examination based upon the findings at the March 2012 VA examination and the Veteran's testimony at the December 2015 Board hearing.  Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  A higher disability rating is not warranted, however, because the scar is not unstable, deep (associated with underlying soft tissue damage) or non-linear, and does not have any other disabling effect that may be rated under an appropriate diagnostic code.  See Diagnostic Codes 7801 and 7805.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a compensable disability rating for the right femur fracture is warranted under Diagnostic Code 5255; however, the Board finds that the preponderance of the evidence is in favor of granting service connection for bursitis and degenerative joint disease of the right hip and awarding a separate 10 percent disability rating for the surgical scar over the lateral right hip.  

EXTRASCHEDULAR CONSIDERATION

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The Board finds that the Veteran's bilateral elbow disabilities do not demonstrate that his disability picture is so exceptional or extraordinary as to render the VA rating schedule inadequate.  The Veteran's bilateral elbow disabilities are essentially manifested by pain, at most minimal limitation of motion, and mild swelling.  Such symptoms are contemplated by the VA rating schedule and, in fact, were used to award the Veteran a compensable disability rating for each elbow.  

As for the residuals of a right femur fracture, the Board likewise finds that the Veteran's disability picture is not so exceptional or extraordinary as to render the VA rating schedule inadequate to evaluated this disability.  As found above, the Veteran's residuals are awarded separate disability rating for the right femur fracture and its residuals relating to the right hip and scar.  The Veteran's current manifestations of the service-connected status post right femur fracture include pain in the right hip and leg, limitation of motion of the right hip, and decreased strength in the right lower extremity causing limitation in functioning.  He also has a painful scar.  Previously, the Board acknowledged and evaluated the symptoms relating to the right femur fracture and the painful scar.  It also found that the right hip symptoms were related to the right femur fracture but declined to rate the right hip disability at this time as the AOJ has not done so and there may be additional development needed prior to assigning a disability rating.  Likewise, although the Veteran contended at the December 2015 hearing that his right knee is now being affected by the right femur fracture, the Board has declined rating any right knee disorder he had only raised that issue in November 2015 and the AOJ has not had an opportunity to development and adjudicate that claim in the first instance.  Thus, the AOJ will have the opportunity to evaluate all the manifestations of the Veteran's residuals of his right femur fracture not already evaluated in this decision.

The discussion above reflects that the symptoms of the Veteran's elbow, femur and hip disabilities are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Consequently, the Board finds that the preponderance of the evidence is against referring the Veteran's claims for consideration of extraschedular disability ratings.  The Board notes that, in making this decision, it has considered whether the Veteran has other service-connected disabilities that, when combined with his bilateral elbow disabilities and residuals of his right femur fracture, may impact the Veteran collectively.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, the Veteran has multiple other service-connected disabilities.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has not contended, and the evidence does not show that the disabilities addressed herein render him unemployable.  Thus, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

The appeals as to the claims for service connection for diverticulosis, bone neoplasm of left lower limb, xerosis cutis (whole body) and colon polyp status post removal are dismissed.  

The appeals as to the claims for increased disability ratings for service-connected left knee patella tendonitis and Osgood Schlatter's disease, right hallux valgus, right foot second hammertoe, bilateral foot onychomycosis, hypertension, status-post left renal stone extraction with scar, and internal hemorrhoids are dismissed.

Entitlement to an initial disability rating of 10 percent for left olecranon bone spur is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent for right olecranon bone spur is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for service-connected right femur fracture status post open reduction internal fixation is denied.

Entitlement to service connection for bursitis and degenerative joint disease of the right hip, status post right femur fracture with open reduction internal fixation, is granted.

Entitlement to an initial disability rating of 10 percent for surgical scar, right lateral hip, status post right femur fracture with open reduction internal fixation, is granted, subject to controlling regulations governing the payment of monetary benefits.

REMAND

The Board finds that remand of the Veteran's claims for initial compensable disability ratings for service-connected pseudofolliculitis barbae and left plantar fasciitis is warranted for additional development.

As for the Veteran's service-connected pseudofolliculitis barbae, the Veteran's attorney argued at the December 2015 hearing that the RO erred in evaluating this disability under the rating criteria for acne, Diagnostic Code 7828, rather than under Diagnostic Code 7806, which would provide a 10 percent rating based on area covered.  The Board agrees that the evaluation of the Veteran's pseudofolliculitis barbae only under of Diagnostic Code 7828 without consideration of other alternative diagnostic codes was error on the part of the RO.

There is no diagnostic code specifically for pseudofolliculitis barbae; thus, it is rated by analogy.  38 C.F.R. § 4.20.  The Board finds that the rating criteria under Diagnostic Code 7813 may also be used to rate the Veteran's pseudofolliculitis barbae as it is used to evaluate dermatophytosis (ringworm), including of the beard area also known as tinea barbae.  Diagnostic Code 7813 requires the evaluator to rate dermatophytosis based on the predominant disability whether it be disfigurement (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805) or dermatitis (Diagnostic Code 7806). 

The only VA examination of record was performed in April 2010 at which the examiner noted, although there was hyperpigmentation, in did not exceed six square inches.  In addition, the examiner stated there was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture and limitation of motion.  At that time, the Veteran's pseudofolliculitis barbae was only noted to affect his chin and neck.  Private treatment records from 2011 submitted by the Veteran, however, show he reported that his skin feels bumpy.  These records also indicate the Veteran had small follicle based pigmented, scaly, and firm lichenified papules and plaques associated with scaling distributed on his cheeks, chin and neck.  Thus, these treatment records raise the question as to whether there is abnormal skin texture, as well as whether the hyperpigmented area exceeds more than six square inches.  Consequently, the Board finds that remand is warranted to obtain additional development to determine whether the Veteran has had or currently has any characteristics of disfigurement related to his service-connected pseudofolliculitis barbae, such as additional treatment records and VA examination.

Under Diagnostic Code 7806, ratings are assigned based on the percentage of the entire body is covered, or whether there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, for how long.  

The April 2010 VA examiner found that the Veteran's pseudofolliculitis barbae involved 15 percent of exposed areas and 5 percent of the whole body; however, additional development is required for consideration of whether the Veteran's use of a systemic antibiotic is consistent with "systemic therapy such as corticoid steroids or other immunosuppressive drugs" and, if so, whether such use was of such frequency and duration that a disability rating higher than 10 percent is warranted.

Consequently, the Board finds that remand is warranted to obtain additional medical documentation relating to the Veteran's use of systemic antibiotics for his pseudofolliculitis barbae.  The medical evidence shows the Veteran has used various systemic antibiotics such as Tetracycline and Doxycycline.  The Veteran has reported using such medication daily for years, however, the medical records provided are unclear as to whether he has taken this constantly or only intermittently.  For example, the 2011 private treatment records show he was only prescribed four weeks of Doxycycline.  On remand, the Veteran should be requested to provide such information or to provide VA with a release for it to obtain it for him.

The Board also finds that VA examination is warranted to determine the current severity of the Veteran's pseudofolliculitis barbae, to include whether there are any current characteristics of disfigurement, the percentage of the area of coverage (both of the entire body and the exposed areas), and a medical opinion as to whether the Veteran's use of systemic antibiotics is consistent with the use of systemic corticosteroids or other immunosuppressive drugs.

The Board notes that it appears that the Veteran's pseudofolliculitis barbae is subject to exacerbations.  As such, all efforts should be made to schedule the VA examination during a period of time when he is more likely to experience a flare up of his skin condition.  See Ardison v. Brown, 6 Vet. App. 405 (VA examination inadequate because it was not performed during a time when the veteran's tinea pedis was active.)

With regard to the service-connected left plantar fasciitis, the Veteran testified at the December 2015 Board hearing that this disability has worsened since the last examination, which was conducted in April 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of this disability.  See Palczewski, 21 Vet. App. at 181 

In addition, at the hearing, the Veteran testified that he has received all of treatment for this disability at VA; however, he did not identify the specific facility.  On remand, the Veteran should be asked to identify what VA medical facility he has been treated at for this disability and those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the following:

Identify what VA medical facility at which he has received treatment of his service-connected left plantar fasciitis per his testimony at the December 2015 Board hearing.

Identify the medical care provider(s), whether VA or private, who have treated him for his service-connected pseudofolliculitis barbae since his retirement from active service in March 2010.  The RO should take all appropriate action to obtain any identified records. 

Provide his prescription drug records since his retirement from active service in March 2010 (or as far back as he is able) relating to his use of systemic antibiotics such as Tricycline and Doxycycline for his service-connected pseudofolliculitis barbae.  He may also provide a release for VA to obtain these records for him.  If he does, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After all additional documentary evidence has been obtained and associated with the claims file, the Veteran should be scheduled for a VA skin examination for service-connected pseudofolliculitis barbae, preferably when this condition is at its worst.  The claims file must be provided to the examiner for review in conjunction with the examination.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, pseudofolliculitis barbae.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should provide an opinion as to whether the Veteran's use of systemic antibiotics such as Tricycline and Doxycycline is consistent with, or in proportion to, the use of systemic corticosteroids or other immunosuppressive drugs.  

The examiner should give a detailed explanation for the reasons for the opinion provided with citation to medical and/or scientific literature supportive of the opinion provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  After all additional documentary evidence has been obtained and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected left plantar fasciitis.  The claims file must be provided to the examiner for review in conjunction with the examination.  All indicated tests should be accomplished.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, left foot plantar fasciitis.  The appropriate DBQs should be filled out for this purpose, if possible.  

The examiner should give a detailed explanation for the reasons for the opinion provided with citation to medical and/or scientific literature supportive of the opinion provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


